department of the treasury internal_revenue_service washington d c tax_exempt_and_government_entities_division number release date date date ae eee ee uil dear contact person sa r rennes identification_number contact number employer_identification_number form required to be filed tax years this is our final_determination that you do not qualify for exemption from federal_income_tax as an organization described in internal_revenue_code sec_501 recently we sent you a letter in response to your application that proposed an adverse determination the letter explained the facts law and rationale and gave you days to file a protest since we did not receive a protest within the requisite days the proposed adverse determination is now final failure_to_file the returns timely may result in a penalty file the returns in accordance with their instructions and do not send because you do not qualify for exemption as an organization described in sec_501 donors may not deduct contributions to you under sec_170 you must file federal_income_tax returns on the form and for the years listed above within days of this letter unless you request an extension of time to file them to this office we will make this letter and our proposed adverse determination_letter available for public inspection under sec_6110 after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in notice if you agree with our deletions you do not need to take any further action if you have any questions about this letter please contact the person whose name and telephone number are shown in the heading of this letter federal_income_tax status and responsibilities please contact irs customer service at if you have any questions about your or the irs customer service number for businesses at the irs customer service number for people with hearing impairments is sincerely holly o paz director rulings and agreements enclosures notice redacted proposed adverse determination_letter redacted final adverse determination_letter tax exempt and government entities internal_revenue_service department of the treasury uil washington d c date date division ek contact person rrkekheeer identification_number auenennes contact number fax number hrerkrekkrkrke employer_identification_number hrererreeke n t w o v t f t o t o b n b t t o d t u o h hrerrrerre hheerkkrreke krkkrekrekeek krekerereee rekekekrer rerkkkrekre rerkreeeere krekrekerer krekkrkerer krrerereer rekkeeeekre krerekkererek rerkkrekeekk hrkkereeke hrekrererkae rrr ir u v t c founder co-founder g date3 director dear we have considered your application_for recognition of exemption from federal_income_tax under internal_revenue_code sec_501 based on the information provided we have concluded that you failed to establish your qualification for exemption under sec_501 the basis for our conclusion is set forth below facts you were incorporated as a state nonstock corporation on date1 on date2 you filed articles of amendment which provide that you are organized exclusively for charitable religious and educational_purposes and to make distributions to organizations that qualify as exempt under sec_501 these articles of amendment state your mission as islamic religious teachings to include holly sic quran create understanding and sympathy for all religions help the needy all over the world teach principles taught by the holly sic prophet mohammed pbau and his hekkekkerekre progeny utilizing satellite technology to broadcast internationally your articles of amendment also contain a prohibition on inurement and provide that upon dissolution all of your assets shall be distributed for one or more exempt purposes within the meaning of sec_501 you stated that you operate to educate people through television programs seminars publications and other similar forums about the true meaning of islam focusing on the shi'a school of thought religious tolerance and peaceful means of conflict resolution you stated that of your time and resources on broadcasting activities and the remaining you plan to spend of your time and resources on research publications and seminars collectively you plan to produce and broadcast the following programs e e e e e e of time and resources to include debates on social economical and cultural social challenges it will include discussions on the rights of women and children and documentaries on the professional and personal lives of successful muslims in the west of time and resources to focus on the prophet of islam's biography truth religious about the event of ashura teaching of islam through the jaffari school of thought teaching reading and meaning of qur'an among other topics of time and resources to present the culture of islam islamic cultural jurisprudence introduction and understanding of shi’a culture rise and fall of islamic empires and other related topics of time and resources to introduce discoveries muslims made throughout scientific history current scientific discoveries as seen through qur'an and islamic perspectives and other related topics of time and resources aimed at teaching children and youth kids youth content religious tolerance and peaceful conflict resolution programs will teach children the true meaning of islam reciting the qur'an and challenges pertaining to the growth of muslim adolescent and youth in the west these programs will also focus on the analysis of child abuse and its solutions and other related programs entertainment you failed to include this category in your allocation of time and resources this would include short education films on moral issues historical islamic movies game shows and other related programs you indicated that you will produce and broadcast programs at a rented facility however you in letter1 we asked you to name the foreign stated that you do not yet have such a facility countries in which you will operate we also asked you to describe your operations in each foreign_country and how those operations would further your exempt purposes in letter2 you responded that you will broadcast through a satellite system from the united_states into the united_states canada and europe you stated that you do not have any offices in foreign countries you stated that you will produce and broadcast these programs with help from rerererreee volunteers who will have the proper and required education and are experts in their fields letter3 we asked you to provide a list of names and qualifications of the people that will contribute content to your religious and education programming and the people that will appear list of seven individuals you stated as experts on your programs in letter4 you provided a that most have studied many years in islamic seminary in different islamic countries and have also obtained secular degrees from different universities you failed to provide individual qualifications for each person named in we asked you in letter1 to describe what you had accomplished to that date in furtherance of your television programming activities you responded in letter2 that you are producing religious and educational programs’ that include short films documentaries life of converts and more in letter3 we requested a schedule of each broadcast you had conducted since the date of letter2 we asked you to include the names dates subject matter and location of each as well as a transcript of each in letter4 you provided a list of twenty-one broadcasts ranging in duration from eighteen seconds to nearly forty-one minutes your list provided the name and duration of each broadcast you also provided a three to four word description of most broadcasts though not of all the list did not contain dates or locations of the broadcasts or a meaningful description of their content additionally you failed to provide transcripts of any broadcast ‘ you intend to conduct and sponsor educational and cultural seminars within and outside the united_states you stated that seminars will be designed to educate people about islam and in letter1 we asked you to describe will be organized and managed by your volunteer staff what you had accomplished in furtherance of your seminar activities we also asked you to describe the content of your seminars or planned seminars you responded in letter2 that you had not conducted any seminars in letter3 we requested a schedule of each seminar you had conducted since the date of letter2 we asked you to include the names dates subject matter and location of each you responded in letter4 that you had not conducted any seminars since you were formed and have no pians to do so for at least the next two years you also plan to publish printed materials about islamic education cultural issues and the rights of women and children among other things you stated that you will use qualified independent volunteer scholars and experts within and outside the united_states to draft these materials you stated that you will distribute these publications without any preference or discrimination to various public and private libraries and other educational institutions for a nominal charge to cover the direct costs of production you intend to distribute publications once per year we asked you in letter’ to describe what you had accomplished to date in furtherance of your publishing activities we also asked you to describe the content and distribution of your publications you responded in letter2 that you had not published anything to date nor had you set a date for publication in letter3 we asked you to provide copies of any published material or a description of planned publications since the date of letter2 you responded in letter4 that you had still not published anything and have no plans to do so in the near future you plan to conduct research and collect empirical data on islamic studies as well as ways and means of producing high quality programs to achieve your goals you stated that independent rrrkkerkeekek volunteer researchers within and outside the united_states will conduct the research and engage in data gathering activities you intend to make the results of your research available to the general_public and other relevant organizations through your website booklets newsletters and other printed material a recent review of your website revealed that you have three news stories posted to your website the most recent story is from over a year ago the most recent images from your website’s image gallery are approximately a year and a half old your website lists thirteen videos that visitors can watch all but one of which was added to your website over a year ago your website lists one event which took place over a year and a half ago your website has a blog section consisting of four posts the most recent blog post was posted over a year ago you stated that you will not make grants loans or other distributions to domestic or foreign organizations you plan to conduct fundraising through personal solicitations and will accept donations on your website you anticipate receiving revenue from gifts grants and contributions you also report small amounts of net unrelated_business_income your expenses include those for fundraising contributions gifts grants and similar amounts paid out compensation of officers and directors other salaries and wages interest_expense occupancy depreciation and depletion professional fees and other administrative fees your statement of revenue and expenses for partial year listed revenue of dollar_figurex1 from donations and from refunds and credits expenses of dollar_figurex2 for partial year included those for finance_charges website development satellite services business services operations automobile expenses salary and wages car rentals airline tickets and travel among others founder and his son co-founder will conduct your activities founder has an associate's degree in religious studies and studied for ten years in seminary priest you stated that founder works full-time for you supervising programs planning programs critiquing programs and participating in board meetings however founder does not receive compensation_for his services co-founder also has an associate's degree in religious studies co-founder manages day-to-day operations reviews material for broadcast manages finances produces programs and organizes and attends all meetings co-founder is also the president of your board co-founder is currently the only compensated employee although you may employ more individuals as you grow co-founder is compensated dollar_figurex3 annually you do not yet have a written employment contract with co-founder in letter we asked you to describe how compensation_for co-founder was determined we asked you to include details on the procedures that were followed as well as any documents that were relied upon during the determination you responded in letter2 that you took the following factors into consideration while determining compensation_for co-founder nature and amount of work qualifications experience and salaries paid to similar officers in similar organizations you listed four organizations that you used for compensation comparisons your bylaws included with your application were adopted on date3 in letter’ we asked you to submit the bylaws that were adopted at the time of your formation and any subsequent amendment to those bylaws in letter2 you stated that you did not have bylaws at the time of formation therefore you did not have bylaws between date1 and date3 kerkkeeeee according to your bylaws all management powers are vested in your board which shall have duties of the charge control and management of your property affairs and funds board include the transaction of all organization business and t he employment of such persons as it may deem necessary and the fixing of duties powers and compensation of such employees your bylaws provide that the board may vote to decrease the number of directors to one any vacancy on the board shall be filled by majority vote of the remaining members each director shall serve for a term of one year and may succeed himself or herself for an unlimited number of terms thus t he board shall be self-perpetuating electing directors at its annual meeting we asked you in letter1 how you would ensure that your board would pursue charitable purposes if only one individual was appointed-the minimum prescribed number of members you responded in letter2 that you have no intention of having only one director and that you added that language because you believed it was a state requirement for non-stock corporations you also added that you would add more directors in the future you have adopted a conflict of interest policy your policy does not define a conflict of interest but implies that it constitutes a business transaction with you in which a director officer or volunteer is a party either directly or indirectly the policy requires that such transactions be promptly disclosed to the disinterested directors and officers though it does not define disinterested the policy provides that a director officer or volunteer is indirectly a party to a transaction only if the other party to the transaction is an entity in which the director has a material financial interest or of which the director is an officer director or general_partner your board at the time of application was composed of two individuals founder and co- founder in letter1 we asked you to explain how you would ensure that your board will pursue charitable purposes especially because your conflict of interest policy does not cover familial relationships in letter2 you responded that you had since added a third board member director who is unrelated to founder or co-founder you also stated that director works in the field of automobile insurance and volunteers at various religious organizations in letter3 we asked you for an updated list of your board you responded in letter4 that the individuals on your board were the same and you had not added any other individuals law sec_501 provides that an organization described in subsection c is exempt from income_taxation sec_501 provides for the exemption from federal_income_tax of organizations that are organized and operated exclusively for charitable scientific or educational_purposes or for the prevention of cruelty to children provided no part of the organization’s net_earnings inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 of the income_tax regulations regulations provides that in order to be exempt as an organization described in sec_501 an organization must be both organized and operated exclusively for one or more of the purposes specified in such section if an organization fails to meet either the organizational_test or the operational_test it is not exempt rrkrrerere sec_1_501_a_-1 and sec_1_501_c_3_-1 provide that an organization described in sec_501 must submit with its application_for exempt status a detailed statement of its proposed activities sec_1_501_a_-1 provides that the service may require any additional information deemed necessary for a proper determination of whether a particular organization is exempt under sec_501 a sec_1_501_c_3_-1 states that an organization will be regarded as operated exclusively for one or more exempt purposes only if or more of such exempt purposes specified in sec_501 an organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose it engages primarily in activities which accomplish one sec_1_501_c_3_-1 provides that an organization is not operated exclusively for one or more exempt purposes if its net_earnings inure in whole or in part to the benefit of private shareholders or individuals sec_1_501_c_3_-1 states that an organization is not organized or operated exclusively for one or more tax-exempt purposes unless it serves a public rather than a private interest to meet this requirement an organization must establish that it is not organized or operated for the benefit of private interests such as designated individuals the creator or his family shareholders of the organization or persons controlled directly or indirectly by such private interests sec_1_501_c_3_-1 provides that an organization applying for recognition of exemption under sec_501 as an organization described in sec_501 must establish its eligibility for exemption the service may deny an application_for exemption for failure to establish any of the requirement for exemption in sec_501 in 70_fedclaims_782 the court of federal claims found that the service properly denied tax-exempt status under sec_501 to a nonprofit corporation that was organized to promote and contribute to charitable causes in reaching this conclusion the court stated ijt is well-accepted that in initial qualification cases any gaps in the administrative record are resolved against the applicant id adding that courts can draw inferences adverse to a taxpayer seeking exempt status where the taxpayer fails to provide evidence concerning its operations or where the evidence is vague or inconclusive id quoting kile v commissioner 739_f2d_265 n 7th cir 92_tc_1053 described an organization formed for charitable and educational_purposes whose primary activity was to operate a school the school trained individuals for careers as political campaign professionals prior to the formation of the organization the national republican congressional committee nrcc sponsored programs designed to train candidates and to train and subsequently place campaign professionals in republican campaigns the organization stated that it was an rrkekrrkere outgrowth of the programs operated by the nrcc the organization did not participate or intervene in any political campaign on behalf of any candidate while applicants were not required to formally declare their political affiliation to attend the organization’s school such affiliation could be deduced from the campaign experiences and political references contained in the applications no graduate was known to affiliate with any domestic political_party other than the republican party the court held that the organization’s activities did not exciusively serve exempt purposes because it did not operate on a nonpartisan basis and it served private interests more than incidentally the court concluded that the organization conducted its activities to benefit the private interests of republican entities and candidates although the candidates and entities benefited were not organization insiders the court stated that the conferral of benefits on disinterested persons who are not members of a charitable_class may cause an organization to serve a private interest while the school had a legitimate educational program the court held that the school conducted its educational activities with the partisan objective of benefiting the interests of the republican party ohio disability association v commissioner 98_tcm_462 involved an organization that operated a pooled trust one individual served as the organization’s sole director officer employee and member and thus was vested with all of the organization's decision making power the organization's bylaws included meeting and voting procedures however it had only one member the organization had a stated conflict of interest policy and its articles of incorporation contained a prohibition against private_inurement however there were no procedures in place to enforce the conflict of interest policy and there were no personnel in place to ensure that private_inurement would not occur and although the organization stated that the sole member would not receive compensation its articles of incorporation expressly authorized payment for services rendered to the corporation the service denied exemption to the organization based on these factors as well as the organization's failure to adequately respond to various requests for additional information the court upheld the service’s determination finding that the organization provided only generalizations and conclusory statements in response to repeated requests regarding its proposed activities the court stated that such responses d id not provide sufficient detail to determine that the organization would be operated exclusively for charitable purposes and that the record d id not demonstrate that there was oversight to prevent the organization from being operated to benefit its sole member for more detail in 69_tc_615 the tax_court found that an organization failed to qualify for recognition of exemption under sec_501 after concluding that t he record was replete with unsupported generalizations these explanations are too general and lack the facts necessary to establish public rather than personal purposes of the organization section dollar_figure of revproc_2013_9 r b provides that a favorable determination_letter or ruling will be issued to an organization only if its application and supporting documents establish that it meets the particular requirements of the section under which exemption from federal_income_tax is claimed section dollar_figure provides that exempt status will be recognized in advance of operations if proposed operations can be described in sufficient detail to permit a conclusion that the organization will clearly meet the particular requirements of the section rereereeer under which exemption is claimed a mere restatement of purposes or a statement that proposed activities will be in furtherance of such purposes will not satisfy this requirement the organization must fully describe the activities in which it expects to engage including the standards criteria procedures or other means adopted or planned for carrying out the activities the anticipated sources of receipts and the nature of contemplated expenditures where the organization cannot demonstrate to the satisfaction of the service that its proposed activities will be exempt a record of actual operations may be required before a ruling or determination_letter will be issued for an organization claiming the benefits of sec_501 tax exemption is a privilege a matter christian echoes nat'l ministry inc v united_states f 2d of grace rather than right 10th cir cert_denied 414_us_864 the applicant for tax-exempt status under sec_501 has the burden of showing it comes squarely within the terms of the law conferring the benefit sought 30_tc_1151 it can be assured that it is not an abuse of the revenue laws the tax_court has stated that an application_for tax-exempt status calls for open and candid disclosure of all facts bearing upon an applicant's organization operations and finances so if such disclosure is that not made the logical inference is that the facts if disclosed would show that applicant fails to meet the requirements of sec_501 74_tc_531 see also 412_f2d_1197 ct_cl cert_denied 397_us_1009 furthermore the courts have repeatedly upheld the service’s determination that an organization has failed to establish exemption where the organization fails to provide requested information applicant has for the most part provided only generalizations in response to repeated requests by the service for more detail on prospective activities such generalizations do not satisfy us that applicant qualifies for the exemption peoples prize v commissioner 87_tcm_813 analysis under the standard described in dollar_figure of revproc_2013_9 the service will not issue you a favorable determination_letter on exempt status unless your application and supporting documents establish that you meet the particular requirements of sec_501 thus before the service recognizes your exemption you must prove that you are organized and operated exclusively for an exempt_purpose and that no part of your net_earnings inure to the benefit of any private_shareholder_or_individual as explained in the numerous judicial opinions cited above to overcome the burden of proving that you are an organization described in sec_501 you must describe your proposed activities in enough detail to allow the service to conclude that you will clearly meet the requirements of sec_501 you have not overcome your burden_of_proof you stated that you would spend yet when we asked you for information about your broadcasts including information regarding their subject matter you provided only cursory information-no more than a few words we of your time and resources on broadcasting activities rerkkrerere asked for the dates and locations of the broadcasts but you provided none we asked you to provide the transcripts of your broadcast but you did not do so when we asked you for the qualifications of persons that will contribute to or appear on your programs you said merely that most of the lecturers have studied many years in islamic seminaries and have obtained secular degrees you made no attempt to describe particular qualifications of particular persons nor did you demonstrate the relevance of such studies and degrees to the particular programs on which the lecturers would appear of your time and resources on seminars you stated that you would spend the remaining publishing and research collectively yet when we asked you to reveal the subject matter of your seminars you did not do so instead you merely indicated that you had not conducted any seminars and had no plans to do so for the next two years when we asked you to provide copies of any publications and to describe your plans for future publications you did not do so instead you merely indicated that you had not published anything yet and have made no plans of publishing anything in the near future though you were unable to describe your broadcasting activities with any precision and have not conducted any seminars publishing or research as you proposed to do in your application you nevertheless incurred expenses of dollar_figurex2 for partial year a substantial portion of which you allocated to satellite services editing services airline tickets and travel owing to your seeming dearth of activities over the same period for example it appears that your website has not been updated since before partial year it is uncertain whether such expenses were incurred in furtherance of your exempt purposes thus while your application indicates your intention to produce or conduct an assortment of television programs research publications and seminars you have been unabie to describe any of these except in the most vague and general of terms when in letter1 and letter3 we requested additional details about the activities mentioned in your application your answers were generally scant and uninformative and did not account for your sizable expenditures in partial year in sum you have not provided sufficient detail to allow us to conclude that you will be operated exclusively for exempt purposes within the meaning of sec_501 your inability to adequately explain your activities is particularly troubling in light of the fact that such activities are controlled by two related_persons founder and co-founder sec_1_501_c_3_-1 provides that you will not be considered as operated exclusively for exempt purposes if your net earning inure to the benefit of private shareholders or individuals furthermore sec_1_501_c_3_-1 provides that you will not be considered as operated exclusively for exempt purposes within the meaning of sec_501 unless you serve a public rather than a private interest to satisfy this requirement you must not be organized and operated for the benefit of private interests such as those of your creator or the creator's family see amer campaign acad t c pincite while an organization will not be denied exemption merely because it is controlled by related individuals such a situation provides an obvious opportunity for abuse and calls for an open and candid disclosure of your organization and operations see bubbling well church of universal love inc t c pincite hrkekkekek founder and co-founder as two of your three directors control your operations and have the power to set compensation_for your president and sole compensated employee co-founder while you have added an unrelated individual as your third director it is questionable whether a person who works in the field of automobile insurance will have a significant voice in the affairs of a satellite television network and although you have a conflict of interest policy it defines neither conflict of interest nor disinterested director thus it is unclear how such a policy would apply to the familial relationship between founder and co-founder to ensure that no inurement or improper private benefit will occur in sum you have not demonstrated that there are sufficient safeguards in place to prevent your net_earnings from inuring to the benefit of founder or co-founder or to prevent you from operating for their private benefit conclusion you have not established that you are operated exclusively for exempt purposes within the meaning of sec_501 or that no part of your net_earnings will inure to the benefit of a private_shareholder_or_individual furthermore you have failed to establish that you are operated to serve a public rather than a private interest you have the right to file a protest if you believe this determination is incorrect to protest you must submit a statement of your views and fully explain your reasoning you must submit the statement signed by one of your officers within days from the date of this letter we will consider your statement and decide if the information affects our determination your protest statement should be accompanied by the following declaration under penalties of perjury declare that have examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all the relevant facts and such facts are true correct and complete you also have a right to request a conference to discuss your protest this request should be made when you file your protest statement an attorney certified_public_accountant or an individual enrolled to practice before the internal_revenue_service may represent you want representation during the conference procedures you must file a proper power_of_attorney form_2848 power_of_attorney and declaration of representative if you have not already done so and power_of_attorney all forms and publications mentioned in this letter can be found at www irs gov forms and publications for more information about representation see publication practice_before_the_irs if you if you do not file a protest within days you will not be able to file a suit for declaratory_judgment in court because the service will consider the failure to protest as a failure to exhaust available administrative remedies sec_7428 provides in part that a declaratory_judgment or decree shall not be issued in any proceeding unless the tax_court the united_states court of federal claims or the district_court of the united_states for the district of columbia determines that the organization involved has exhausted all of the administrative remedies available to it within the service rrkrrerere if if you do not intend to protest this determination you do not need to take any further action we do not hear from you within days we will issue a final adverse determination_letter that letter will provide information about filing tax returns and other matters please send your protest statement form_2848 and any supporting documents to this address internal_revenue_service kkkkeereeee rerereeree constitution avenue nw washington dc if you may also fax your statement using the fax number shown in the heading of this letter you fax your statement please call the person identified in the heading of this letter to confirm that he or she received your fax if you have any questions please contact the person whose name and telephone number are shown in the heading of this letter sincerely holly o paz director rulings and agreements
